                  CASE 0:19-cv-02938-SRN-LIB Doc. 1-1 Filed 11/20/19 Page 1 of 2



         State of Milnesota                                                       District Cor:rt
         Waseca County                                                            Third District
                                                                                  Case No.
                                                                                  Civil Actioi-
         Lj-sa   A. Bj-ron,
                 Plaintiff
         v.                                                   SUMMONS



         KathJ.een Hawk Sawyer, Director
         Federal Bureau of Prisons; Warden
         Nanette Barnes; Deanna lti11er, Unit
         Manager


                 TTIIS   SUMMCNS   IS   DIRECTD   T0:   Kathleen llawk Sawyer
                                                        Nanette Barnes
                                                        Deanna Hi11er

              1. YOU ARE BEING SUm. The Plaintj-ff has started a lawsu-it against
         you. The Plaintiff 's Complalnt agailst you is attached to this Sr:rnmons.
         Do not throw these papers away. TLey are official papers that affect your
         rights. You mrst respond to thj-s lawsuit even though it nny not yet be
         filed with the Court and there may be no cou-rt file m-rnber on thr-is Sunrnons.
              2. YOU MUST REPLY WITIIIN 20 DAYS T0 PROTECT YOUR RIGIIS. You m:st
         give or mail to the person who signed this Sunrnons a written response ca11ed
         an Answer within 20 days of the date on which you received this Sunrnons.
         You mrst send a copy of your Answer to the person who slgned this Sunnons
         located at:
                 Federal Correctional       Institution
                 P.0. Box 1731
                 Waseca, MN 56093

                 3.   YOU MUST RESPOND      T0   EACH   CLAIM. The Answer    is    your written response
         to the Plaintiff's Complairtt. fn your Answer you nnrst state whether you
         agree or disagree with each paragraph of the Complaint. If you believe the
         Plaintiff should not be given everything asked for in the Complaint, you
         must say so in your Ansr,aer.

                 4.   YOU   }iTLL LOSE YOUR CASE    IF   YOU DO NOT SH\]D   A WRITTM{    RNSPONSE TO
         I{E COMPLAIM T0 TIm PRS0N WHO SIGNED T}IIS SIIMMONS. If you do not answer
         within 20 days, you will lose this case. You w111 not get to te11 your side
         of the story, and the Court may decide against you and award the Plaintiff
         everything asked for 1n the Complaint. ff you do not want to contest the
         claims stated ln the Complaint, you do not need to respond. A default judg-
         ment can then be entered agai-nst you for the relj-ef requested in the Compliint.

                    5. LEGAI ASSISTANCE. You may wish to get lega1 help from a lawyer.
            f_t Xgg.-9g,3,o,$ have a lawyer, the Court Adnr-inistrator may have info.*atio.,
t=r;'il.r iiffiip-ff ifffitbE'qrhere you can get 1ega1 assistance. Even if you camot get
''-i4j'J t*;i= un!:48
                                                                                                    GOVERNMENT
                                                                                                      EXHIBIT

                                                                                                        1
       CASE 0:19-cv-02938-SRN-LIB Doc. 1-1 Filed 11/20/19 Page 2 of 2




lega1 he1p, you must sti11 provide a wrj-tten Answer   to protect you.r rights or
you may lose the case.

     6.   ALTmNATIVE DISPUIE RESOLIruION.   ILe parties   may agree   to or be order-
ed to participate in an alternative di-spute resol-ution process under Rule 114
of the lvfirrnesota General Rules of Practice. You nmst sti11 send your r,rrit-
ten response to the Complalnt even if you expect to use alternative means of
resolving t}-r-is dispute.



                                                            tr /ulaorq




                                     2
